Appeal from an order of the Family Court, Monroe County (Dandrea L. Ruhlmann, J.), entered September 25, 2008 in a proceeding pursuant to Family Court Act article 3. The order, insofar as appealed from, adjudged that respondent is a juvenile delinquent.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order adjudicating him to be a juvenile delinquent based on the finding that he committed an act that, if committed by an adult, would constitute the crimes of assault in the second degree (Penal Law § 120.05 [3]) and assault in the third degree (§ 120.00 [2]). Contrary to respondent’s sole contention on appeal, we conclude that the evidence is legally sufficient to establish that the police officer involved sustained a physical injury within the meaning of Penal Law § 10.00 (9) (see People v Chiddick, 8 NY3d 445, 447-448 [2007]; People v Coombs, 56 AD3d 1195, 1196 [2008], lv *1373denied 12 NY3d 782 [2009]; Matter of Shawn L., 233 AD2d 953 [1996]). Present—Centra, J.P., Fahey, Feradotto, Garni and Gorski, JJ.